DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/28/2020 has been entered.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
s 1, 4, 6-11 and 13-21 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Mackintosh et al. (U.S. Patent Pub. No. 2013/0106362) in view of Kim et al. (U.S. Patent Pub. No. 2012/0056598), He et al. (U.S. Patent Pub. No. 2009/0108808), Maebara et al. (U.S. Patent Pub. No. 2011/0221374) and Bylsma et al. (U.S. Patent Pub. No. 2013/0043840).
In regards to claim 1, Mackintosh discloses an in-vehicle power storage device comprising: a battery mounted in a vehicle and comprising a plurality of battery cells (See Fig. 2, battery cells 36); battery charge-stage detector which detects a charge state of the battery (See ¶0017-0018; while a detector is not explicitly disclosed in the figures, however it is disclosed that there is a battery balancing circuit “so that each of the cells 36 discharge and charge to the same level”; a charge state detector would be necessary to sense the voltage and ensure that the batteries are at the same state); and a discharging load for discharging the battery (See Fig. 2, load 40), the in vehicle power storage device further comprising:
a control device (Fig. 1, ECU 18);
the control device including: 
a battery discharger which performs an emergency discharging of the battery by using the load in a case where collision of the vehicle is detected or predicted (See ¶0020-0022 specifically “The ECU 18 can employ logic and suitable algorithms to provide varying levels of discharge of the cells 36 through the resistors 40 depending on the severity of the event. For example in a high severity collision…") and which,
while discharging the battery, stops discharging the battery when a charge state of the battery detected by the battery charge-state detector is less than or equal to a predetermined value at which over discharge has not been reached yet (See ¶0022 “In a third option where the 
Mackintosh does not explicitly disclose that the control device includes a battery abnormality detector which detects an abnormality of the battery after the emergency discharging is started by the battery discharger and while the emergency discharging is performed, and in a case where the battery abnormality detector determines that the battery is abnormal, the discharging is not stopped when the overall charge state of the battery detected by the battery charge-state detector becomes less than or equal to the predetermined value, and the battery is discharged until the overall charge state of the battery comprising the battery cells represents almost zero and wherein the battery abnormality detector performs detection for abnormality of the battery after discharging is started by the battery discharger, or a notifier providing external notification of said emergency discharging.
In regards to the abnormality detector, Kim discloses a battery control device with an abnormality detector, where if an abnormality is detected, the battery is discharged until the charge state represents almost zero (See Kim, ¶0065, BMS 220 uses a temperature sensor and if the temperature is too high, the battery cell is discharged until it meets a condition, one condition being “That the discharged battery cell has been completely discharged”).
Mackintosh and Kim are analogous art in the field of battery management circuits with dischargers.  It would have been obvious to a person of ordinary skill in the art at the time the invention was filed that the abnormality detector of Kim could be combined with the collision 
In regards to the battery abnormality detector detecting abnormality of the battery during the emergency discharge, the combination does not explicitly disclose detecting abnormality during the discharge. However, a person of ordinary skill in the art would find this difference obvious in light of art like He; it is known in battery charging that abnormalities within the battery can develop even during the normal course of charging and to monitor charging and discharging of a battery for said abnormalities (For an example of this see He, 0003 “Protective devices  have been known for many years for detecting and preventing battery damage caused by external factors, e.g., short circuits or overcharging. However, even in the course of normal use, lithium-ion batteries may develop side reactions in its internal electrochemical reactions, especially in the process of charging or discharging the battery. Such abnormal internal conditions may seriously affect the battery performance and its life. They also may produce large amounts of gas and cause the battery internal pressure to increase rapidly, leading to explosions and fires.  It is thus desirable to use a protective circuit to monitor the charging and discharging of lithium-ion batteries to prevent the development of the abnormal internal conditions.”).  
Mackintosh, Kim and He are analogous art in the field of battery protection systems.  It would have been obvious to a person of ordinary skill in the art at the time the invention was filed to have the system of Mackintosh, which determines severity of collision and begins 
In regards to having a notifier providing external notification of said emergency discharging, Maebara discloses an in-vehicle storage device with a battery (See Fig. 1, battery 12) with battery emergency discharging means (See ¶0071-0072, the control device 30 detects a collision of the vehicle and begins discharging of the battery) with an external notifier (See ¶0121, stating that there is a display unit not featured in the figures) which shows that the emergency discharge either performed or encountered an error (See ¶0125, the memory can inform the driver whether the emergency discharge either performed correctly of there was an error).
Maebara and Mackintosh are analogous art in the field of vehicle battery dischargers in the event of collision. It would have been obvious to a person of ordinary skill in the art at the time the invention was filed to combine the notifier of Maebara with the emergency discharge system of Mackintosh for the purpose of informing the user of the operation of the emergency discharger.  Further, modifying the notifier of Maebara to displaying that the discharger is currently operating, as opposed to that the discharging has completed, would be obvious to a person of ordinary skill in the art at the time of the invention was filed as notifying a user of the current operation of the battery pack is known in the art (For an example of this, see Bylsma, Para 0017 “Vehicle controller 103 may provide information about the operational state of the battery pack 102 to an electronic display within vehicle 100 to convey the information to the vehicle’s driver” – an emergency discharge of a battery would be information about the operational state of the battery) for the purpose of informing a user about the condition of their battery.

In regards to claim 4, Mackintosh further discloses that the battery is formed as an assembled battery in which a plurality of battery cells are connected in series with or in parallel with each other (See Fig. 2, battery 36 is comprised of a plurality of battery cells in series), and the load is formed by a bypass circuit including a resistor (resistor 40) and circuit opening/closing means (Switch 42).

In regards to claim 6, Mackintosh does not disclose battery disconnecting means provided between the battery and an electric device to which power is supplied from the battery, wherein in a case where collision of the vehicle is detected or predicted, after supply of power from the battery to the electric device is stopped by the battery disconnecting means, the battery is discharged by the battery discharger.
However, Maebara discloses an in-vehicle power storage device with a battery (See Fig. 1, battery 12), battery charge-state detection means (controller 30 and voltage monitor 32), and a discharging load for discharging the battery (resistor 14 and 18), with disconnecting means provided between the battery and an electric device to which power is supplied from the battery (See Fig. 1, during normal operation battery 12 supplies power to motor 10, and in the event of a collision SMR1 and SMR2 are opened) wherein in a case where collision of the vehicle is detected or predicted, after supply of power from the battery to the electric device is stopped by the battery disconnecting means, the battery is discharged by the battery discharging means (See Fig. 5, steps S4-S8).
Maebara and Mackintosh are analogous art in the field of vehicle battery dischargers in the event of collision.  It would have been obvious to a person of ordinary skill in the art at the 

In regards to claim 7, Maebara further discloses an external notifier which makes, to the outside, notification that discharging by the battery discharger is being performed or has ended (see ¶0125, the memory can inform the driver whether the emergency discharge either performed correctly or if there was an error, which inherently requires an indicator of some form to communicate that information). It would be obvious to combine the notifier of Maebara with the discharger of Mackintosh to increase the convenience of the user by informing them whether or not the discharger is operating.

In regards to claim 8, Maebara further discloses a memory for recording that discharging has been performed by the battery discharger (See ¶0125, EEPROM 60a).  It would be obvious to combine this memory with the discharger of Mackintosh to record the discharge event for later notification of the user as disclosed by Maebara.

In regards to claim 9, Mackintosh further discloses that the battery is a lithium ion battery (¶0004, the system is an electric vehicle which can use a lithium-ion battery), and the over discharged state represents where an electrolyte solution of the lithium ion battery us decomposed or a state where copper used for a negative electrode is ionized and dissolved in the electrolyte solution in the battery (See  ¶0008, it is known that if the battery cell drops below a minimum state-of-charge the cell may become damaged, and it would be known by a person of 

In regards to claim 10, Mackintosh further discloses that the load is mounted in a case for accommodating the battery (See Fig. 2, load 40 is within a case 30 for holding the battery cells 36).

In regards to claim 11, Mackintosh discloses a method for controlling an in-vehicle power storage device that includes: a battery mounted in a vehicle and comprising a plurality of battery cells (See Fig. 2, battery cells 36); a battery charge-state detector for detecting a charge state of the battery (See ¶0017-0018; while a detector is not explicitly disclosed in the figures, however it is disclosed that there is a battery balancing circuit “so that each of the cells 36 discharge and charge to the same level”; a charge state detector would be necessary to sense the voltage and ensure that the batteries are at the same state); and a discharging load for discharging the battery (load 40), the method comprising:
a first operation of discharging the battery by using the load in a case where collision of the vehicle is detected or predicted (See ¶0020-0022 specifically “The ECU 18 can employ logic and suitable algorithms to provide varying levels of discharge of the cells 36 through the resistors 40 depending on the severity of the event. For example in a high severity collision…");
a second operation of stopping the emergency discharging of the battery which is being performed in the first operation when an overall charge state of the battery comprising the plurality of battery cells becomes less than or equal to a predetermined value at which overdischarge has not been reached yet (See ¶0022 “In a third option where the collision is minor 
and a third operation of discharging the battery until the overall charge state of the battery comprising the plurality of battery cells represents almost zero, without stopping the discharging the battery when the overall charge state of the battery becomes less than or equal to the predetermined value (See 0020 and 0021; in a more severe collision, Mackintosh can fully discharge the battery cells to zero).
Mackintosh does not explicitly disclose that the third operation occurs when an abnormality of the battery is detected during said first operation of emergency discharging or a fourth operation of providing external notification of said emergency discharging.
In regards to the third process, Kim discloses a battery control device with an abnormality detector, where if an abnormality is detected, the battery is discharged until the charge state represents almost zero (See Kim, ¶0065, BMS 220 uses a temperature sensor and if the temperature is too high, the battery cell is discharged until it meets a condition, one condition being “That the discharged battery cell has been completely discharged”.
Mackintosh and Kim are analogous art in the field of battery management circuits with dischargers.  It would have been obvious to a person of ordinary skill in the art at the time the invention was filed that the abnormality detector of Kim could be combined with the collision discharger of Mackintosh as a sensor for the purpose of determining the severity of the collision and determining damage to the battery, which the controller of Mackintosh then uses to determine the level of discharge to the battery cells; either to a low but non zero level in the case 
In regards to the battery abnormality detector detecting abnormality of the battery during the emergency discharge, the combination does not explicitly disclose detecting abnormality during the discharge. However, a person of ordinary skill in the art would find this difference obvious in light of art like He; it is known in battery charging that abnormalities within the battery can develop even during the normal course of charging and to monitor charging and discharging of a battery for said abnormalities (For an example of this see He, 0003 “Protective devices  have been known for many years for detecting and preventing battery damage caused by external factors, e.g., short circuits or overcharging. However, even in the course of normal use, lithium-ion batteries may develop side reactions in its internal electrochemical reactions, especially in the process of charging or discharging the battery. Such abnormal internal conditions may seriously affect the battery performance and its life. They also may produce large amounts of gas and cause the battery internal pressure to increase rapidly, leading to explosions and fires.  It is thus desirable to use a protective circuit to monitor the charging and discharging of lithium-ion batteries to prevent the development of the abnormal internal conditions.”).  
Mackintosh, Kim and He are analogous art in the field of battery protection systems.  It would have been obvious to a person of ordinary skill in the art at the time the invention was filed to have the system of Mackintosh, which determines severity of collision and begins discharging to continue monitor for abnormalities during said discharging like in He, as it is known that abnormalities can develop during the process of discharging.
In regards to the fourth process, Maebara discloses an in-vehicle storage device with a battery (See Fig. 1, battery 12) with battery emergency discharging means (See ¶0071-0072, the 
Maebara and Mackintosh are analogous art in the field of vehicle battery dischargers in the event of collision. It would have been obvious to a person of ordinary skill in the art at the time the invention was filed to combine the notifier of Maebara with the emergency discharge system of Mackintosh for the purpose of informing the user of the operation of the emergency discharger.  Further, modifying the notifier of Maebara to displaying that the discharger is currently operating, as opposed to that the discharging has completed, would be obvious to a person of ordinary skill in the art at the time of the invention was filed as notifying a user of the current operation of the battery pack is known in the art (For an example of this, see Bylsma, Para 0017 “Vehicle controller 103 may provide information about the operational state of the battery pack 102 to an electronic display within vehicle 100 to convey the information to the vehicle’s driver” – an emergency discharge of a battery would be information about the operational state of the battery) for the purpose of informing a user about the condition of their battery.

In regards to claim 13, Mackintosh discloses an in-vehicle power storage device comprising: a battery mounted in a vehicle and comprising a plurality of battery cells (See Fig. 2, battery cells 36); a battery charge-state detector which detects a charge state of the battery (See ¶0017-0018; while a detector is not explicitly disclosed in the figures, however it is disclosed 
a battery discharger which, upon detection of a first problem, beings a discharge operation by which said load is used to discharge said battery until the overall charge state of the battery comprising the plurality of battery cells becomes a first charge state (See ¶0022 “In a third option where the collision is minor and the battery discharge may just be a precaution, the ECU 18 may cause the battery cells 36 in the battery 30 to be discharged to the lower end of the cell operating range, which could be about 3.3 volts in a non-limiting example for a specific system”.), and other situations where the battery may be further discharged (See ¶0020).
Mackintosh does not explicitly disclose that said battery discharger continues discharge of said battery past said first charge state in response to a second problem detected after commencement of said discharge operation or a notifier providing external notification of said emergency discharge.
However, in regards to continuing discharge, Kim discloses a battery control device with an abnormality detector, where if an abnormality is detected, the battery is discharged until the charge state represents almost zero (See Kim, ¶0065, BMS 220 uses a temperature sensor and if the temperature is too high, the battery cell is discharged until it meets a condition, one condition being “That the discharged battery cell has been completely discharged”.
Mackintosh and Kim are analogous art in the field of battery management circuits with dischargers.  It would have been obvious to a person of ordinary skill in the art at the time the 
In regards to the battery abnormality detector detecting abnormality of the battery during the emergency discharge, the combination does not explicitly disclose detecting abnormality during the discharge. However, a person of ordinary skill in the art would find this difference obvious in light of art like He; it is known in battery charging that abnormalities within the battery can develop even during the normal course of charging and to monitor charging and discharging of a battery for said abnormalities (For an example of this see He, 0003 “Protective devices  have been known for many years for detecting and preventing battery damage caused by external factors, e.g., short circuits or overcharging. However, even in the course of normal use, lithium-ion batteries may develop side reactions in its internal electrochemical reactions, especially in the process of charging or discharging the battery. Such abnormal internal conditions may seriously affect the battery performance and its life. They also may produce large amounts of gas and cause the battery internal pressure to increase rapidly, leading to explosions and fires.  It is thus desirable to use a protective circuit to monitor the charging and discharging of lithium-ion batteries to prevent the development of the abnormal internal conditions.”).  
Mackintosh, Kim and He are analogous art in the field of battery protection systems.  It would have been obvious to a person of ordinary skill in the art at the time the invention was filed to have the system of Mackintosh, which determines severity of collision and begins 
In regards to having a notifier providing external notification of said discharging, Maebara discloses an in-vehicle storage device with a battery (See Fig. 1, battery 12) with battery emergency discharging means (See ¶0071-0072, the control device 30 detects a collision of the vehicle and begins discharging of the battery) with an external notifier (See ¶0121, stating that there is a display unit not featured in the figures) which shows that the emergency discharge either performed or encountered an error (See ¶0125, the memory can inform the driver whether the emergency discharge either performed correctly of there was an error).
Maebara and Mackintosh are analogous art in the field of vehicle battery dischargers in the event of collision. It would have been obvious to a person of ordinary skill in the art at the time the invention was filed to combine the notifier of Maebara with the emergency discharge system of Mackintosh for the purpose of informing the user of the operation of the emergency discharger.  Further, modifying the notifier of Maebara to displaying that the discharger is currently operating, as opposed to that the discharging has completed, would be obvious to a person of ordinary skill in the art at the time of the invention was filed as notifying a user of the current operation of the battery pack is known in the art (For an example of this, see Bylsma, Para 0017 “Vehicle controller 103 may provide information about the operational state of the battery pack 102 to an electronic display within vehicle 100 to convey the information to the vehicle’s driver” – an emergency discharge of a battery would be information about the operational state of the battery) for the purpose of informing a user about the condition of their battery.



In regards to claims 15, 17 and 19, Maebara discloses that the external notification indicates that said emergency discharge is completed (See Maebara ¶0125, the memory can inform the driver whether the emergency discharge either performed correctly of there was an error).

In regards to claims 20 and 21, Maebara further discloses a memory for recording that said emergency discharging has been performed (See ¶0125, EEPROM 60a).

Response to Arguments
Applicant’s arguments, filed 02/28/2020, with respect to the rejection(s) of claim(s) 1, 11 and 13 under Mackintosh, Kim, Maebara and Blysma have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Mackintosh, Kim, He, Maebara and Bylsma.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL N DIBENEDETTO whose telephone number is (571)272-3578.  The examiner can normally be reached on M-F, 10:30-6:30, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Isla can be reached on 571-272-5056.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






MND


03/22/2022
/MICHAEL N DIBENEDETTO/Examiner, Art Unit 2859                                                                                                                                                                                                        
/RICHARD ISLA/Supervisory Patent Examiner, Art Unit 2859                                                                                                                                                                                                        March 25, 2021